DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Amendment with Request for Continued Examination”, filed March 10, 2022 (“Reply”).  Applicant has amended Claims 1 and 6-10.  As amended, Claims 1-18 are presented for examination.
In Office action mailed November 24, 2021 (“Office Action”):
Claims 1-3, 6-10, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0028916 A1 “Chen”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Avent et al. (US 8,944,911 B2 “Avent”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takagi et al. (US 6,493,001 B1)
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeffery et al. (US 2018/0104573 A1)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Melo (2015/0224399 A1).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 8-10) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0028916 A1 “Chen”) in view of Omori et al. (JP 2019-071960A “Omori” 1).
In regards to Claim 1, Chen teaches a video distribution system (generally shown in Figs. 1 and 9, as introduced in [0035,0098]) comprising:
circuitry configured to
detect movement of a distributing user that distributes a video (process of Fig. 2 including a game character controlled by the game player at the current terminal at Operation 201, as described in [0039]),
display on a display a video view of the video including a first avatar object, a first user operation object, and a second user operation object (interface of Fig. 3 including User Character Object a10, Character Selection Area 802, and character operation objects a11-a14, as described in [0044]), the first avatar object reflecting the movement of the distributing user (perform rendering in a graphical user interface to obtain at least one virtual resource object, as described in [0039]),
responsive to an operation to the first user operation object by the distributing user, start or stop distributing the video (Operation 304 comprising vision obtaining gesture that stops invoking the virtual lens, as described in [0059]).
However, Chen does not disclose the vision obtaining gesture technique in sufficient detail as to demonstrate:
responsive to an operation to the second user operation object by the distributing user, display a game view on the display, and
during display of the game view on the display,
receive an input operation,
display the game view of a game including a second avatar object on the display, the second avatar object reflecting the input operation and the movement of the distributing user, and
transmit video data of the video including the first avatar object and video data of the game including the second avatar object to a viewing device.
	In a similar field of invention, Omori teaches a method and system for executing a multi-player game including avatar player characters (Abstract).  Omori further discloses:
responsive to an operation to the second user operation object by the distributing user, display a game view on the display (execution of game including game start condition, as described in ¶6 of Page 10; with further reference to the interface of Fig. 6 demonstrating a game being executed, as introduced in ¶10 of Page 7), and
during display of the game view on the display,
receive an input operation (Viewing User 2 causes Avatar 4 of the User 4 to execute an action, as described in ¶10 of Page 7),
display the game view of a game including a second avatar object on the display, the second avatar object reflecting the input operation and the movement of the distributing user (Avatars 4 of Fig. 6 operated by Viewing Users 2, as described in ¶10 of Page 7), and
transmit video data of the video including the first avatar object and video data of the game including the second avatar object to a viewing device (interface of Fig. 6 including avatar of Display Unit 32 and Game Display Unit 63 including Avatar 4, as described in ¶10-13 of Page 7).
	Both Chen and Omori teach similar techniques for executing a multi-player game including avatar player characters.  Omori further discloses a known technique for displaying a game view including a first and second avatar of a first user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-player game of Chen to include the game view interface of Omori in order to facilitate a sense of unity among the viewing users (as Omori suggest in ¶11 of Page 7).
In regards to Claim 2, the combination of Chen and Omori teaches the video distribution system according to claim 1, wherein the circuitry is further configured to
send a request to display an object based on an input operation of a viewing user to a server that distributes a video (Chen: vision obtaining gesture performed at Operation 203, as described in [0041]),
display the object in the game view including the second avatar object (Chen: interface of Fig. 3 showing a battle of multiple persons including at least two group members, as described in [0044]), and
assign a game content to the distributing user in response to the request (Chen: Vision Image Display Area 801 including character operation objects c11 and b11, as described in [0088]).
In regards to Claim 3, the combination of Chen and Omori teaches the video distribution system according to claim 2, wherein
the circuitry is further configured to assign a reward to the distributing user and the viewing user in response to a score obtained in the game being greater than or equal to a predetermined value (Chen: status attribute information including blood value, hit point, or skill attribute information of the user character object, as described in [0092]).
In regards to Claim 14, the combination of Chen and Omori teaches the video distribution system according to claim 1, wherein
the input operation is performed by the distributing user (Chen: vision obtaining gesture performed at Operation 203, as described in [0041]).
In regards to Claim 15, the combination of Chen and Omori teaches the video distribution system according to claim 1, wherein
movement of the second avatar object in the game reflects only a portion of the detected movement of the distributing user (Chen: process of Fig. 2 including a game character controlled by the game player at the current terminal at Operation 201, as described in [0039]).
In regards to Claim 16, the combination of Chen and Omori teaches the video distribution system according to claim 1, wherein
a contact determination range is set for at least a portion of the second avatar object to determine contact between the second avatar object and another object in the game (Chen: range displayed in Fig. 3 from c11 to b11 with respect to virtual operations including physical attack, as described in [0083]).
In regards to Claim 17, the combination of Chen and Omori teaches the video distribution system according to claim 16, wherein
one or more points are assigned to the distributing user in response to the second avatar object contacting a first type of the other object (Chen: virtual operations including physical attack operation, as described in [0083]), and
the game is ended in response to the second avatar object contacting a second type of the other object (Chen: status indicators including health, as described in [0127] and shown in Fig. 3).
In regards to Claim 18, the combination of Chen and Omori teaches the video distribution system according to claim 1, wherein the first avatar object and the second avatar object correspond to an avatar of the distributing user (Chen: the character object associated with the character operation object belongs to a same group as a user character object, as described in [0042]).

In regards to Claim 6, Chen teaches a method for distributing a video (generally shown in Fig. 2, as introduced in [0038]), the method comprising:
by circuitry of a distribution device, detecting movement of a distributing user that distributes a video (process of Fig. 2 including a game character controlled by the game player at the current terminal at Operation 201, as described in [0039]),
by the circuitry of the distribution device, displaying on a display a video view of the video including a first avatar object a first user operation object, and a second user operation object (interface of Fig. 3 including User Character Object a10, Character Selection Area 802, and character operation objects a11-a14, as described in [0044]), the first avatar object reflecting the movement of the distributing user (perform rendering in a graphical user interface to obtain at least one virtual resource object, as described in [0039]),
by the circuitry of the distributing device, responsive to an operation to the first user operation object by the distributing user, starting or stopping distributing the video (Operation 304 comprising vision obtaining gesture that stops invoking the virtual lens, as described in [0059]).
However, Chen does not disclose the vision obtaining gesture technique in sufficient detail as to demonstrate:
by the circuity of the distributing device, responsive to an operation to the second user operation object by the distributing user, displaying a game view on the display, and
by the circuitry of the distributing device, during display of the game view on the display,
receiving an input operation,
displaying the game view of a game including a second avatar object on the display, the second avatar object reflecting the input operation and the movement of the distributing user, and
transmitting video data of the video including the first avatar object and video data of the game including the second avatar object to a viewing device.
In a similar field of invention, Omori teaches a method and system for executing a multi-player game including avatar player characters (Abstract).  Omori further discloses:
by the circuity of the distributing device, responsive to an operation to the second user operation object by the distributing user, displaying a game view on the display (execution of game including game start condition, as described in ¶6 of Page 10; with further reference to the interface of Fig. 6 demonstrating a game being executed, as introduced in ¶10 of Page 7), and
by the circuitry of the distributing device, during display of the game view on the display,
receiving an input operation (Viewing User 2 causes Avatar 4 of the User 4 to execute an action, as described in ¶10 of Page 7),
displaying the game view of a game including a second avatar object on the display, the second avatar object reflecting the input operation and the movement of the distributing user (Avatars 4 of Fig. 6 operated by Viewing Users 2, as described in ¶10 of Page 7), and
transmitting video data of the video including the first avatar object and video data of the game including the second avatar object to a viewing device (interface of Fig. 6 including avatar of Display Unit 32 and Game Display Unit 63 including Avatar 4, as described in ¶10-13 of Page 7).
Both Chen and Omori teach similar techniques for executing a multi-player game including avatar player characters.  Omori further discloses a known technique for displaying a game view including a first and second avatar of a first user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-player game of Chen to include the game view interface of Omori in order to facilitate a sense of unity among the viewing users (as Omori suggest in ¶11 of Page 7).

In regards to Claim 7, Chen teaches an information processing device (Server 101 of Fig. 1, as introduced in [0035]) comprising:
circuitry configured to
display on a display a video view of a video including a first avatar object, a first user operation object, and a second user operation object ((interface of Fig. 3 including User Character Object a10, Character Selection Area 802, and character operation objects a11-a14, as described in [0044]), the first avatar object reflecting movement of a distributing user that distributes the video (process of Fig. 2 including a game character controlled by the game player at the current terminal at Operation 201 and perform rendering in a graphical user interface to obtain at least one virtual resource object, as described in [0039]),
responsive to an operation to the first user operation object by the distributing user, start or stop distributing the video (Operation 304 comprising vision obtaining gesture that stops invoking the virtual lens, as described in [0059]),
However, Chen does not disclose the vision obtaining gesture technique in sufficient detail as to demonstrate:
responsive to an operation to the second user operation object by the distributing user, display a game view on the display, and
during display of the game view of the display,
receive an input operation,
display the game view of a game including a second avatar object on the display, the second avatar object reflecting the input operation and the movement of the distributing user, and
transmit video data, for distributing a video of the game to another information processing device, to a server that distributes the video.
	In a similar field of invention, Omori teaches a method and system for executing a multi-player game including avatar player characters (Abstract).  Omori further discloses:
responsive to an operation to the second user operation object by the distributing user, display a game view on the display (execution of game including game start condition, as described in ¶6 of Page 10; with further reference to the interface of Fig. 6 demonstrating a game being executed, as introduced in ¶10 of Page 7), and
during display of the game view of the display,
receive an input operation (Viewing User 2 causes Avatar 4 of the User 4 to execute an action, as described in ¶10 of Page 7),
display the game view of a game including a second avatar object on the display, the second avatar object reflecting the input operation and the movement of the distributing user (Avatars 4 of Fig. 6 operated by Viewing Users 2, as described in ¶10 of Page 7), and
transmit video data, for distributing a video of the game to another information processing device, to a server that distributes the video (interface of Fig. 6 including avatar of Display Unit 32 and Game Display Unit 63 including Avatar 4, as described in ¶10-13 of Page 7).
	Both Chen and Omori teach similar techniques for executing a multi-player game including avatar player characters.  Omori further discloses a known technique for displaying a game view including a first and second avatar of a first user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-player game of Chen to include the game view interface of Omori in order to facilitate a sense of unity among the viewing users (as Omori suggest in ¶11 of Page 7).

In regards to Claim 8, Chen teaches a non-transitory computer readable medium that stores a video distribution program (Memory 73, as described in [0174]), wherein the video distribution program, when executed by circuitry, causes the circuitry to
display on a display a video view of a video including a first avatar object, a first user operation object, and a second user operation object (interface of Fig. 3 including User Character Object a10, Character Selection Area 802, and character operation objects a11-a14, as described in [0044]), the first avatar object reflecting movement of a distributing user that distributes the video (process of Fig. 2 including a game character controlled by the game player at the current terminal at Operation 201 and perform rendering in a graphical user interface to obtain at least one virtual resource object, as described in [0039]),
responsive to an operation to the first user operation object by the distributing user, start or stop distributing the video (Operation 304 comprising vision obtaining gesture that stops invoking the virtual lens, as described in [0059]).
However, Chen does not disclose the vision obtaining gesture technique in sufficient detail as to demonstrate:
responsive to an operation to the second user operation object by the distributing user, display a game view of the display, and
during display of the game view on the display,
receive an input operation,
display the game view of a game including a second avatar object on the display, the second avatar object reflecting the input operation and the movement of the distributing user, and
transmit video data of the game to a server.
In a similar field of invention, Omori teaches a method and system for executing a multi-player game including avatar player characters (Abstract).  Omori further discloses:
responsive to an operation to the second user operation object by the distributing user, display a game view of the display (execution of game including game start condition, as described in ¶6 of Page 10; with further reference to the interface of Fig. 6 demonstrating a game being executed, as introduced in ¶10 of Page 7), and
during display of the game view on the display,
receive an input operation (Viewing User 2 causes Avatar 4 of the User 4 to execute an action, as described in ¶10 of Page 7),
display the game view of a game including a second avatar object on the display, the second avatar object reflecting the input operation and the movement of the distributing user (Avatars 4 of Fig. 6 operated by Viewing Users 2, as described in ¶10 of Page 7), and
transmit video data of the game to a server (interface of Fig. 6 including avatar of Display Unit 32 and Game Display Unit 63 including Avatar 4, as described in ¶10-13 of Page 7).
	Both Chen and Omori teach similar techniques for executing a multi-player game including avatar player characters.  Omori further discloses a known technique for displaying a game view including a first and second avatar of a first user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-player game of Chen to include the game view interface of Omori in order to facilitate a sense of unity among the viewing users (as Omori suggest in ¶11 of Page 7).

In regards to Claim 9, Chen teaches an information processing device (Server 101 of Fig. 1, as introduced in [0035]) comprising circuitry configured to:
display a video view of a video including a first avatar object reflecting movement of a distributing user that distributes the video (process of Fig. 2 including a game character controlled by the game player at the current terminal at Operation 201 and perform rendering in a graphical user interface to obtain at least one virtual resource object, as described in [0039]),
display a game view of a game including a second avatar object reflecting an input operation of the distributing user and the movement of the distributing user (interface of Fig. 3 showing a battle of multiple persons including at least two group members, as described in [0044]),
receive an input operation of a viewing user (vision obtaining gesture performed at Operation 203, as described in [0041]), and
send a request to display an object to a server that distributes a video (request to display game scene, as described in [0132]).
However, Chen does not disclose the vision obtaining gesture technique in sufficient detail as to demonstrate wherein the first avatar object and the second avatar object correspond to an avatar of the distributing user.
	In a similar field of invention, Omori teaches a method and system for executing a multi-player game including avatar player characters (Abstract).  Omori further discloses wherein the first avatar object and the second avatar object correspond to an avatar of the distributing user (interface of Fig. 6 including avatar of Display Unit 32 and Game Display Unit 63 including Avatar 4, as described in ¶10-13 of Page 7).
Both Chen and Omori teach similar techniques for executing a multi-player game including avatar player characters.  Omori further discloses a known technique for displaying a game view including a first and second avatar of a first user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-player game of Chen to include the game view interface of Omori in order to facilitate a sense of unity among the viewing users (as Omori suggest in ¶11 of Page 7).

In regards to Claim 10, Chen teaches a non-transitory computer readable medium that stores a video distribution program (Memory 73, as described in [0174]), wherein the video distribution program, when executed by circuitry, causes the circuitry to
display a video view of a video including a first avatar object reflecting movement of a distributing user that distributes the video (process of Fig. 2 including a game character controlled by the game player at the current terminal at Operation 201 and perform rendering in a graphical user interface to obtain at least one virtual resource object, as described in [0039]),
display a game view of a game including a second avatar object reflecting an input operation of the distributing user and the movement of the distributing user (interface of Fig. 3 showing a battle of multiple persons including at least two group members, as described in [0044]),
receive an input operation of a viewing user (vision obtaining gesture performed at Operation 203, as described in [0041]), and
send a request to display an object to a server (request to display game scene, as described in [0132]).
However, Chen does not disclose the vision obtaining gesture technique in sufficient detail as to demonstrate wherein the first avatar object and the second avatar object correspond to an avatar of the distributing user.
	In a similar field of invention, Omori teaches a method and system for executing a multi-player game including avatar player characters (Abstract).  Omori further discloses wherein the first avatar object and the second avatar object correspond to an avatar of the distributing user (interface of Fig. 6 including avatar of Display Unit 32 and Game Display Unit 63 including Avatar 4, as described in ¶10-13 of Page 7).
Both Chen and Omori teach similar techniques for executing a multi-player game including avatar player characters.  Omori further discloses a known technique for displaying a game view including a first and second avatar of a first user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-player game of Chen to include the game view interface of Omori in order to facilitate a sense of unity among the viewing users (as Omori suggest in ¶11 of Page 7).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Omori in view of Avent et al. (US 8,944,911 B2 “Avent”).
In regards to Claim 4, the combination of Chen and Omori teaches the video distribution system according to claim 1, but does not explicitly demonstrate wherein
the first avatar object is set to be movable in a first range in the video view,
the second avatar object is set to be movable in a second range in the game view, and
the second range is smaller than the first range.
In a similar field of invention, Avent teaches a method and system for providing concurrent gameplay of a first and second player (Abstract).  Avent further discloses:
the first avatar object is set to be movable in a first range in the video view (Avatar 152 of Fig. 3, as described in 10:66-11:4),
the second avatar object is set to be movable in a second range in the game view (Non-Interactive Avatar 208 of Fig. 3B, as described in 11:45-63), and
the second range is smaller than the first range (picture-in-picture GUI screen may overlay the GUI screen 302 seen by Alice, as described in 11:23-44).
Both Chen and Avent teach similar techniques for implementing a multi-player interactive gaming environment.  Avent further discloses a known technique for displaying a first and second avatar within a first and second game view range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-player interactive gaming environment of Chen to include the display range technique of Avent in order to facilitate concurrent game play (as Avent suggest in 1:66-2:15).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Omori in view of Takagi et al. (US 6,493,001 B1)
In regards to Claim 5, the combination of Chen and Omori teaches the video distribution system according to claim 1, wherein the circuity is further configured to after the distributing user starts the game, display the game view in a two-dimensional video including the second avatar object reflecting the detected movement of the distributing user on the display (interface of Fig. 3 showing a battle of multiple persons including at least two group members, as described in [0044]).
However, Chen does not explicitly demonstrate wherein the circuitry is further configured to 
before the distributing user starts the game, display the video including the first avatar object as a three-dimensional video reflecting the movement of the distributing user that is detected on the display, and
In a similar field of invention, Takagi teaches a method and system for implementing a virtual shared space using Virtual Reality Modeling Language (Abstract).  Takagi further discloses:
before the distributing user starts the game, display the video including the first avatar object as a three-dimensional video reflecting the movement of the distributing user that is detected on the display (interface of Figs. 12 and 13 including 3D View Window 71 generated in response to activation of Preview Item 815, as described in 13:53-65; including movement of the model, as described in 7:8-13).
Both Chen and Takagi teach similar techniques for implementing a virtual environment comprising a plurality of user controlled avatars.  Takagi further discloses a known technique for displaying a 3D preview of a user controlled avatar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual environment of Chen to include the 3D preview of Takagi in order to effectively verify or edit an avatar (as Takagi suggest in 13:53-65).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Omori in view of Jeffery et al. (US 2018/0104573 A1)
In regards to Claim 11, the combination of Chen and Omori teaches the video distribution system according to claim 1, but does not explicitly demonstrate wherein
the circuitry detects the movement of the distributing user based on data received from one or more sensors.
In a similar field of invention, Jeffery teaches a method and system for using sensors of a control device for control of a game (Abstract).  In particular, Jeffery discloses the circuitry detects the movement of the distributing user based on data received from one or more sensors (Input Sensors 100 of Fig. 1(a), as described in [0060] wherein sensor data input triggers Events 140 and in turn trigger the display of various content, as described in [0065]).
Both Chen and Jeffery teach similar techniques for the display and control of virtual objects.  Jeffery further demonstrates a known technique for detecting movement based on data received from one or more sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual object controlling technique of Chen to include the data received from one or more sensors, as taught by Jeffery, in order to increase the user friendliness of the input controls (as Jeffery suggests in [0067]).
In regards to Claim 12, the combination of Chen and Jeffery teaches the video distribution system according to claim 11, wherein
the data received from the one or more sensors includes at least one of data of a facial expression of the distributing user, data of a position of the distributing user relative to the one or more sensors, and data of motion of a body portion of the distributing user (Jeffery: triggering gestures, as described in [0067]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Omori in view of Melo (2015/0224399 A1).
In regards to Claim 13, the combination of Chen and Omori teaches the video distribution system according to claim 1, wherein
the circuitry is configured to store user management information including identification information of the distributing user (registration of identify authentication information including user name and password, as described in [0099]); however, Chen does not explicitly demonstrate management information including video distribution history of the distributing user, and video viewing history of the distributing user
	In a similar field of invention, Melo teaches a system and method for maintaining and modifying gameplay history data for a player (Abstract).  In particular, Melo teaches management information including video distribution history of the distributing user, and video viewing history of the distributing user (Gameplay History System 106 of Fig. 3 including Gameplay History Data 320, as described in [0045,0069]; with further reference to gameplay history data, as described in [0066]).
	Both Chen and Melo teach similar technique for implementing a video game systems.  Melo further discloses a known technique for storing and maintaining a gameplay history associated with a player’s actions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the video gaming system of Chen to include the gameplay history of Melo in order insure the end user does not need to replay a particular game (as Melo suggest in [0023]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                                                                                                                                                                                                                               



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph and Page numbers refer to Google Patents translation printed 8/5/2022 and cited with current Office action.